IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JOISSE A. CAGEY AND DALE J. CAGEY, : No. 329 WAL 2016
HER HUSBAND,                       :
                                   :
                Petitioners        : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
                                   :
           v.                      :
                                   :
                                   :
COMMONWEALTH OF PENNSYLVANIA, :
DEPARTMENT OF TRANSPORTATION,      :
A COMMONWEALTH AGENCY,             :
                                   :
                Respondent         :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of December, 2016, the Petition for Allowance of

Appeal is GRANTED. The issue, as stated by petitioner, is:

      Has [the] Commonwealth Court improperly expanded this Court’s holding
      in Dean v. Department of Transportation, 751 A.2d 1130 (Pa. 2000)[,] that
      the Department has no duty to erect guardrails on Commonwealth real
      property along Commonwealth agency roadways, by repeatedly holding
      that when the Department does erect guardrails, it cannot be liable for
      injuries caused by negligently dangerously designed guardrails?